DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 1-12, as originally filed on 22 February 2021, are currently pending and have been considered below.  

Priority

This application claims continuation status priority of US Provisional Application No. 62/979,368 filed on 20 February 2020.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-12, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-12 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-12 are directed to sending and receiving data allow tracking and point gathering for activities.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-12 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 6 and 11, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 6 and 11, recites, in part, 
receiving, … …, data relating to an activity to be accomplished by one or more users associated with a group, each of the one or more users further being associated with at least one of the one or more client computers, the activity;  (processing data and storing data and electronic recordkeeping to perform the abstract idea), 
generating, … …, a call to action based on the data related to the activity, the call to action being defined as a window of a web page and having one or more user selectable buttons related to accomplishment of the activity by a user of the one or more users; 
storing, … …, the call to action in a database, the storing including indexing the call to action to one or more search terms of a search request that is received by the server computer from at least one client computer via a search engine service;  (processing data and storing data and electronic recordkeeping to perform the abstract idea), 
accessing, … …, the call to action from the database upon receipt of the search request from the at least one client computer via the search engine service, the search request including at least one of the one or more search terms indexed to the call to action in the database; and (processing data and storing data and electronic recordkeeping to perform the abstract idea), and
serving, … …, the call to action to the at least one client computer as the window in the web page.  (processing data and storing data and electronic recordkeeping to perform the abstract idea), 
These limitations set forth a concept of sending and receiving data allow tracking and point gathering for activities.  This concept falls within the methods of organizing 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figure 13 and its related text and Paragraphs 0055-0059 of the specification (US Patent Application Publication No. 2021/0264468 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  Paragraph 0057 specifically details a generic computer where it mentions “[T]hese various aspects or features can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which can be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device.” (Emphasis added)  The claims recite the additional element of receiving information from a generic client executing on a generic device and transmitting information to and from a user via a generically recited device. However, these limitations simply generally link the use of the judicial 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of 
Dependent Claims 2-5, 7-10, and 12 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-12 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Malhotra et al. (US Patent Application Publication No. 2011/0071893 A1 – Hereinafter Malhotra).  
Claim 1:
Malhotra teaches;
A method comprising: (See at least the abstract and paragraph 0023.)
receiving, by a server computer from one or more client computers over a network, data relating to an activity to be accomplished by one or more users associated with a group, each of the one or more users further being associated with at least one of the one or more client computers, the activity; (See at least paragraph 0018 for tasks (activity) and paragraph 0024 where the items are reached through a web based/internet based system.)
generating, by the server computer, a call to action based on the data related to the activity, the call to action being defined as a window of a web page and having one or more user selectable buttons related to accomplishment of the activity by a user of the one or more users; (See at least paragraph 0018 for tasks (activity) and paragraph 0024 where the items are reached through a web based/internet based system which offers windows.)
storing, by the server computer, the call to action in a database, the storing including indexing the call to action to one or more search terms of a search request that is received by the server computer from at least one 
serving, by the server computer, the call to action to the at least one client computer as the window in the web page. (See at least paragraph 0018 for tasks (activity) and paragraph 0024 where the items are reached through a web based/internet based system which offers windows.) 
Malhotra teaches all the limitations of claim 1 above, but does not appear to explicitly specify a search function to find the “call to action activities”.
However, Malhotra teaches a web based system with calendar function/email via a web based system.  It is old and well known for any devices integrating with a web based system to have search functionality, therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Malhotra by the old and well known use of search functionality to make navigation easier for the end user.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 6:
Malhotra teaches a system in at least the abstract and paragraph 0023.  The rest of Claim 6 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.

Claim 11:
Malhotra teaches a program (stored code) operating on a server in at least paragraph 0058.  The rest of Claim 11 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.

Claims 2, 7, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Malhotra and further in view of Palahnuk et al. (US Patent Application Publication No. 2009/0158200 A1 – Hereinafter Palahnuk).  
Claims 2, 7, and 12:
Malhotra teaches all the limitations of claims 1, 6, and 11 above, and teaches rewards for completion of the activities in at least paragraph 0018, but does not appear to explicitly specify a button to mark the activity complete (checking off the task).
Palahnuk teaches marking a task complete in at least Figure 7 (check box to mark complete) and its related text.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Malhotra by the old and well known functionality of the ability to check off a completed task as taught by Palahnuk in order to do what “to-do” lists have been used for years, “checking off a task”.      
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Malhotra and further in view of Palahnuk and further in view of Morgia et al. (US Patent Application Publication No. 2015/0310687 A1 – Hereinafter Morgia).  
Claims 3, 4, 8, and 9:
The combination of Malhotra and Palahniuk teaches all the limitations of claims 2 and 7 above, further Malhotra teaches rewards as discussed above and Palahniuk teaches a graphical user interface in at least Figure 7.  The combination of Malhotra and Palahniuk does not appear to specify performance metrics and a leaderboard.
Morgia teaches a leaderboard and performance metrics in at least Figures3-18 and their related text.    
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of Malhotra and Palahnuk by using a leaderboard and performance metrics as taught by Morgia in order to allow users to know the results of their efforts and how they compare to their colleagues.        
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Malhotra and further in view of Morgia.  
Claims 5 and 10:
Malhotra teaches all the limitations of 1 and 6 above, further Malhotra teaches rewards as discussed above but does not appear to specify a specific point value for an action.  
Morgia teaches giving points for an action in at least paragraph 30.    
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology of rewards taught by Malhotra by using a point system as taught by Morgia in order to allow people to know exactly their totals.        
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681